Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
Claim(s) 1-27 were previously pending and were rejected in the previous office action. Claim(s) 1, 3, 7, 14, 16, 20, and 27 were amended. Claim(s) 2, 5-6, 15, and 18-19 were cancelled. Claim(s) 4, 8-13, 17, and 21-26 were left as originally/previously presented. Claim(s) 1, 3-4, 7-14, 16-17, and 20-27 are currently pending and have been examined.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s amendments, with respect to Claim 27 not falling within a statutory category of the 35 U.S.C. 101 rejection has been fully considered and are not persuasive. 
	Examiner, respectfully, notes that the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves), see MPEP 2106.03. In this case, when the specification is silent, one of ordinary skill would understand computer-readable medium to include transitory signals per se thus failing Step 1 of the 101 analysis. Therefore, applicant’s arguments are not persuasive.

	Applicant’s amendments and arguments, see pages 9-11 of Applicant’s Response, filed June, 29, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection to Claim(s) 1, 3-4, 7-14, 16-17, and 20-27 has been fully considered and are persuasive. The 35 U.S.C. 101 ‘Alice,’ rejection for Claim(s) 1, 3-4, 7-14, 16-17, and 20-27 have been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1, 3-4, 7-14, 16-17, and 20-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claim 27 is a computer-readable medium. However, when specification is silent (which is the case here), one ordinary skilled would understand computer-readable medium to include transitory signals per se. Therefore, claim 27 does not belong to any one of the four statutory categories.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 11-12, 14, 16-17, 24-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and further in view of Garver et al. (US 8,332,240) and further in view of Smith et al. (US 2013/0289927) and further in view of Cova et al. (US 2011/0054979). 
	Regarding Claim 1, Winkle et al., teaches a computer-implemented method for predictively monitoring a shipment of at least one medication order from a first location to a destination location, comprising: 
receiving a . (Paragraph 0016)(Winkle et al. teaches that a system that is able to take into account parameters such as customer request (i.e., orders) and delivery location information (i.e., order data))
determining, with at least one processor, predicted environmental conditions for the shipment of the at least one 
determining, with at least one processor, an optimized packing configuration of at least one of a cooling pack and insulating material for the at least one multiple different insulation locations about the products and the number of temperature packs (i.e., cooling pack) to be positioned at cooling locations about the products. Winkle et al., further, teaches that the quantities of insulation and the number of temperature packs are determined based on at least in part on the transport parameters, which, the transport parameters include the expected environmental conditions to be encountered during the transport of the products (i.e., determining an optimized packing configuration of at least one of a cooling pack and insulating material for the order based at least partially on the predicted environmental conditions). Examiner, respectfully, notes that the temperature packs can include cooling packs, see Paragraph 0047. Examiner, also, notes that the system includes one or more processors, which, the one or more processors are able to implement the code for the process, see paragraph 0018 )
generating a visual representation of the optimized packing configuration on a display device. (Paragraph 0045)(Winkle et al. teaches the system is able to provide arrangement and/or stacking instructions to one or more workers, which, define how the workers are to arrange the products, the insulation, and the temperature packs. Winkle et al., also, teaches that the assembly instructions can direct the placement of one or more additional temperature packs, insulations, and/or flexible membrane insulators via images that illustrate the orientation and arrangement of the different packages and/or products (i.e., visual representation of the optimized packing configuration on a display device))
collecting environmental condition data 




	With respect to the above limitations: while Winkle et al. teaches a system that is able to receive customer orders and delivery locations. Winkle et al., further, teaches that the system can determine transport parameters that will affect the temperature of the products. The system will obtain expected environmental conditions to be encountered during the transport of the multiple products to the delivery location. Winkle, also, teaches that system is able to determine the quantities of insulation and the number of temperature packs based on the expected environmental conditions of the transport parameters. The system will then provide images that illustrate the orientation and arrangement of the different packages and product insulation arrangements. However, Winkle et al., doesn’t explicitly teach that the order includes a medication order for a patient. Winkle et al., also, doesn’t explicitly teach comparing collected environmental condition data to predetermined transportation conditions, which will generate an alert based on if the medication complies or does not comply. Winkle, also, doesn’t explicitly teach reshipping the medication will be triggered if the medication does not comply and training a predictive algorithm based on the environmental condition data collected during the shipment by inputting correlated temperature data into the algorithm to then output the predicted environmental condition. 
	But, Luciano, Jr. et al. in the analogous art of a patient placing a medication order, teaches medication order data identifying at least one medication for a patient. (Column 8, Lines 24-37 and 41-54); and (Column 5, Lines 21-27 and 32-35)(Luciano, Jr. et al. teaches receiving at least one prescription order from a patient. Luciano, Jr. et al., further, teaches that the patient is able to input their name and address along with other patient data. The patient is also able to choose certain packaging for the prescription shipment. Examiner, respectfully, notes that the prescription order can include tablets such as vitamins, herbs, oils, over-the-counter medications, supplements, and other products, see Column 5, Lines 32-35)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al., by incorporating the teachings of a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve efficiencies and minimize improper packaging or labeling by providing a cost-effective way to pre-package prescriptions for patients. (Luciano, Jr. et al.: Column 2, Lines 40-47)
	With respect to the above limitations: while Luciano, Jr. et al. teaches a system that will receive a prescription order from a patient to be shipped. However, Winkle et al. and Luciano, Jr. et al., do not explicitly teach comparing collected environmental condition data to predetermined transportation conditions, which will generate an alert based on if the medication complies or does not comply. Winkle and Luciano, Jr. et al., also, do not explicitly teach reshipping the medication will be triggered if the medication does not comply and training a predictive algorithm based on the environmental condition data collected during the shipment by inputting correlated temperature data into the algorithm to then output the predicted environmental condition. 
	But, Garver et al. in the analogous art of monitoring vaccines and pharmaceuticals during shipment, teaches 
determining whether the shipment of the at least one medication complies with predetermined transportation conditions by comparing the collected environmental condition data to the predetermined transportation conditions. (Column 3, Lines 40-59 and 65-67); and (Column 4, Lines 1-5)(Garver et al. teaches a method for determining if a vaccine has exceeded a threshold by the system comparing second information that includes a  range of environments read from an environmental sensor (i.e., collected environmental condition data) to a predetermined acceptable threshold range of environments for the product (i.e., predetermined transportation conditions). Garver et al., also, teaches that the environment sensors monitor one or more of temperatures, humidity, moisture content, radiation, vibration and light exposure (i.e., environmental data). Examiner, respectfully, notes that this can be conducted during shipment)
generating an alert in response to determining that the shipment of the at least one medication. (Column 3, Lines 59-64); and (Column 11, Lines 29-34)(Garver et al. teaches that the system can output information regarding the determination based on if the product is expired, which, will designate that the product is unsafe and should not be administered. Garver et al., further, teaches that an temperature or moisture alarm can be used during the service life of the vaccine or pharmaceutical (e.g., from origin to end user) output can consist of an alarm, see Column 7, Lines 35-51)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., by incorporating the teachings of determining if a vaccine and/or drug that has exceeded an expiration date, which, the system will issue a recall alarm to a physician or the physician office of Garver et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the monitoring of vaccine(s) and other drugs to ensure that the vaccine(s)/drug(s) do not become contaminated. (Garver et al.: Column 1, Lines 30-36)
	With respect to the above limitations: while Garver et al. teaches a system that will compare a range of environmental condition with a predetermined threshold environmental condition and an alert will be provided based on the product being expired and/or temperature information. However, Winkle et al./Luciano, Jr. et al./Garver et al., do not explicitly teach generating an alert based on the compliance or non-compliance. Winkle et al./Luciano, Jr. et al./Garver et al., do not explicitly teach reshipping the medication will be triggered if the medication does not comply and training a predictive algorithm based on the environmental condition data collected during the shipment by inputting correlated temperature data into the algorithm to then output the predicted environmental condition. 
	But, Smith et al. in the analogous art of environmental monitoring, teaches 
inputting correlated temperature data into a predictive algorithm configured to output the predicted environmental conditions.
training the predictive algorithm based on the environmental condition data collected during shipment of the at least one medication. (Paragraph(s) 0149-0150, 0170, and 0172)(Smith teaches a device will be placed in an immediate surrounding of goods which will be transported from one location to another via a shipment. Smith, further, teaches the device is used to monitor multiple shipments simultaneously, during the shipment, the device uses the device's sensor components to measure the device's immediate environment. The information will then be provided to the server, which the server will then fit an ideal function to the gathered data and apply it to a predictive algorithm such that the algorithm will estimate one or more future environmental parameters based on the calculated trends) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al., a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., and determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product of Garver et al., by incorporating the teachings of using a predictive algorithm to determine environmental conditions, which, will change as the predictive algorithm analysis different data points of Smith et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve cold storage processes by preventing cold chain failures before they occur by predicting temperatures via predictive algorithms. (Smith et al.: Paragraph 0006)
	With respect to the above limitations: while Smith teaches a predictive algorithm that can be used to determine predicted environmental temperatures based on monitor shipment temperature values during shipment. However, Winkle et al./Luciano, Jr. et al./Garver et al./Smith, do not explicitly teach generating an alert based on the compliance or non-compliance. Winkle et al./Luciano, Jr. et al./Garver et al./Smith, do not explicitly teach reshipping the medication will be triggered if the medication does not comply. 
	But, Cova et al. in the analogous art of tracking asset information during shipping, teaches 
collecting environmental condition data during shipment. (Paragraph(s) 0014-0015, 0028, and 0108)(Cova et al. teaches a journey of an asset from a origin location (i.e., first location) to a destination location (i.e., destination location). Cova et al., further, teaches as the asset travels from the origin location to the destination location a tag associated with the asset issues various event notifications. Cova et al., also, teaches that the tags can are tracking devices that collect event notifications such as the environmental state of the asset throughout the assets travel path)
automatically triggering a reshipment of the at least one medication in response to determining that the reshipment of the at least one medication does not comply. (Paragraph(s) 0031, 0110, and 0121)(Cova et al. teaches that the asset can travel from the Cape of Good Hope to Africa, which the tag will generate a notification for an environmental event. The environmental event can indicate that a particular environmental condition has either exceeded or fallen below an acceptable range (i.e., does not comply). Cova et al., further, teaches that an action notification can be generated, which will automatically trigger a desired action. Cova et al., also, teaches that if the system determines that the environmental exception was more than moderate, then the system will initiate a replacement shipment (i.e., automatically triggering a reshipment). Cova et al., also, teaches that he environmental events can indicate that one or more environmental variables are beyond an acceptable range (e.g., a range specified by the user)(i.e., predetermined transportation conditions), see paragraph 0015)
alert in response to determining that the shipment complies or does not comply with the predetermined transportation conditions. (Paragraph(s) 0015-0016)(Cova et al. teaches environmental events such as if an environmental variable is beyond an acceptable range (i.e., does not comply) then warning notifications indicating problems with the shipment of the asset can be provided)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al., a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product of Garver et al., and using a predictive algorithm to determine environmental conditions, which, will change as the predictive algorithm analysis different data points of Smith et al., by incorporating the teachings of determining environmental conditions during shipment of an asset, which the system will trigger a shipment for a replacement based on the environmental conditions being outside of a threshold and providing an warning that the environmental variable is beyond an acceptable range of Cova et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide users with real-time alerts that predicted future problems of a shipment will occur. (Cova et al.: Paragraph(s) 0004-0006)

	Regarding Claim 3, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 1 and wherein the predicted environmental conditions are determined based at least partially on at least one of the following: a thermodynamic property of a packaging material, a geographical coordinate, an environmental condition, a shipping route, a mode of transportation, or any combination thereof. (Paragraph(s) 0016 and 0027)(Winkle et al. teaches that the expected environmental conditions through which products are to be transported such as temperatures, humidity, potential wind, precipitation (i.e., environmental conditions) an/or historic temperatures relative to a delivery vehicle and/or method of delivery (i.e., a mode of transportation))

	Regarding Claim 4, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 3 and wherein the predicted environmental conditions are determined based at least partially on at least one thermodynamic property of a packaging material. (Paragraph 0029)(Winkle et al. teaches that the product delivery circuit can take the insulation characteristics (i.e., packaging material) such as its thermal resistance rating, thickness, size, shape, compressibility factor, rigidity factor, and other such characteristics (i.e., thermodynamic properties) when considering the predicted environmental conditions) 
Regarding Claim 11, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 1. 
However, Winkle et al./Luciano, Jr. et al., do not explicitly teach wherein the medication order data further comprises at least one of a lot number and an expiration date, the method further comprising: 
determining if the shipment should be recalled during shipment based at least partially on the at least one of the lot number and the expiration date. 
generating an alert in response to determining that the shipment should  be recalled. 
transmitting the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. 
But, Garver et al. in the analogous art of monitoring vaccines and pharmaceuticals during shipment, teaches wherein the medication order data further comprises at least one of a lot number and an expiration date, the method further comprising: 
determining if the shipment should be recalled during shipment based at least partially on the at least one of the lot number and the expiration date. (Column 3, Lines 40-54); and (Column 9, Lines 19-29)(Garver et al. teaches that the tags attached to the vaccine/drugs include vaccine or drug specific data such as a lot number and/or expiration date(s). Garver et al., further, teaches that the system is able to compare first information read from the tag that includes an expiration date with a current date to determine if the vaccine has reached the expiration date indicating the product is expired) 
generating an alert in response to determining that the shipment should  be recalled. (Column 3, Lines 59-64); and (Column 11, Lines 29-34)(Garver et al. teaches that the system can output information regarding the determination based on if the product is expired, which, will designate that the product is unsafe and should not be administered. further, teaches that output can consist of an alarm, see Column , Lines 29-34)
transmitting the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. (Column 11, Lines 19-34)(Garver et al. teaches that current vaccine date such as expiration date can be sent to an office database, which, an alarm can be provided to the physician and/or office that is related to the vaccine recalls)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., by incorporating the teachings of determining if a vaccine and/or drug that has exceeded an expiration date, which, the system will issue a recall alarm to a physician or the physician office of Garver et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the monitoring of vaccine(s) and other drugs to ensure that the vaccine(s)/drug(s) do not become contaminated. (Garver et al.: Column 1, Lines 30-36)

	Regarding Claim 12, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 1 and 
collecting shipment data 

	With respect to the above limitations: while Winkle et al. teaches collecting environmental information. However, Winkle et al./Luciano, Jr. et al., do not explicitly teach collecting environmental information during delivery and after the medications are delivered to the destination location then determining if the medication complies with the manufacturer data. 
	But, Garver et al. in the analogous art of monitoring vaccines and pharmaceuticals during shipment, teaches 
collecting shipment data during shipment. (Column 7, Lines 43-51); and (Column 8, Lines 3-12)Garver et al. teaches that the tags embedded on the vaccine and/or pharmaceutical product environmental characteristic data will be monitored during its service life (from origin to the end user)(i.e., during shipment). Examiner, respectfully, notes that the sensor information can periodically monitor the environment, see column 8, Lines 3-12)
determining whether the shipment of the at least one medication complies with predetermined transportation conditions by comparing the collected environmental condition data to the predetermined transportation conditions. (Column 9, Lines 51-66)(Garver et al. teaches that upon the medication package arrives at the pharmacy and/or physician’s office the individual vaccine or pharmaceutical container are checked for condition and accuracy by reading the tag. If the container is satisfactory then the product is included in the inventory and scanned into the electronic inventory. Garver et al., further, teaches that after the vaccine or pharmaceutical has arrived and is ready to be used then the vaccine or pharmaceutical can be scanned to check for its condition and manufacturer data specific to the product)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., by incorporating the teachings of sensing environmental characteristic data periodically during the shipment of the vaccines and after being received by the pharmacy office then the system can scan the vaccine to check that the manufacturer data is satisfactory of Garver et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the monitoring of vaccine(s) and other drugs to ensure that the vaccine(s)/drug(s) do not become contaminated. (Garver et al.: Column 1, Lines 30-36)

		Regarding Claim 14, Winkle et al./Luciano, Jr. et al.,/Garver et al./Smith/Cova et al., teaches a system for predictively monitoring a shipment of at least one medication order from a first location to a destination location, comprising at least one computer including at least one processor, the at least one computer programmed or configured to (Paragraph(s) 0018 and 0021)(Winkle et al. teaches one or more processor readable and/or computer readable media for executing the processes/methods):
receive a medication order comprising medication order data identifying at least one medication for a patient. (See, relevant rejection of Claim 1(a))
determine predicted environmental conditions for the shipment of the at least one medication from the first location to the destination location based at least partially one the medication order data by inputting correlated temperature data into a predictive algorithm configured to output the predicted environmental conditions. (See, relevant rejection of Claim 1(b))
determine an optimized packing configuration of at least one of a cooling pack and insulating material for the at least one medication order based at least partially on the predicted environmental conditions. (See, relevant rejection of Claim 1(c))
generate a visual representation of the optimized packing configuration on a display device. (See, relevant rejection of Claim 1(d))
collect environmental condition data during shipment of the at least one medication from the first location to the destination location. (See, relevant rejection of Claim 1(e))
determine whether the shipment of the at least one medication complies with predetermined transportation conditions by comparing the collected environmental condition data to the predetermined transportation conditions. (See, relevant rejection of Claim 1(f))
generate an alert in response to determining that the shipment of the at least one medication complies or does not comply with the predetermined transportation conditions. (See, relevant rejection of Claim 1(g))
automatically trigger a reshipment of the at least one medication in response to determining that the shipment of the at least one medication does not comply. (See, relevant rejection of Claim 1(h))
train the predictive algorithm based on the environmental condition data collected during shipment of the at least one medication. (See, relevant rejection of Claim 1(i))

	Regarding Claim 16, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 14 and wherein the predicted environmental conditions are determined based at least partially on at least one of the following: a thermodynamic property of a packaging material, a geographical coordinate, an environmental condition, a shipping route, a mode of transportation, or any combination thereof. (See, relevant rejection(s) of Claim(s) 3 and 15)
	
	Regarding Claim 17, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 16 and wherein the predicted environmental conditions are determined based at least partially on at least one thermodynamic property of a packaging material. (See, relevant rejection(s) of Claim(s) 4 and 16)

Regarding Claim 24, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 14  and wherein the medication order data further comprises at least one of a lot number and an expiration date, and wherein the at least one computer is further programmed or configured to:  
determine if the shipment should be recalled during shipment based at least partially on the at least one of the lot number and the expiration date. (See, relevant rejection(s) of Claim(s) 11(a) and 14)
generate an alert in response to determining that the shipment should  be recalled. (See, relevant rejection(s) of Claim(s) 11(b) and 14)
transmit the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. (See, relevant rejection(s) of Claim(s) 11(c) and 14)

	Regarding Claim 25, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 14 and wherein the at least one computer is further programmed or configured to: 
collect shipment data during shipment of the at least one medication from the first location to the destination location. (See, relevant rejection(s) of Claim(s) 12(a) and 14)
after the at least one medication has been delivered to the destination location, determine whether the shipment of the at least one medication complies with manufacturer data associated with the at least one medication. (See, relevant rejection(s) of Claim(s) 12(b) and 14) 

	Regarding Claim 27, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches a computer program product for predictively monitoring a shipment of at least one medication order from a first location to a destination location, comprising at least one computer-readable medium including program instructions that, when executed by at least one processor of at least one computer, cause the at least one computer to ((Paragraph(s) 0018 and 0021)(Winkle et al. teaches one or more processor readable and/or computer readable media for executing the processes/methods):
	receive a medication order comprising medication order data identifying at least one medication for a patient. (See, relevant rejection of Claim 1(a))
determine predicted environmental conditions for the shipment of the at least one medication from the first location to the destination location based at least partially one the medication order data by inputting correlated temperature data into a predictive algorithm configured to output the predicted environmental conditions. (See, relevant rejection of Claim 1(b))
determine an optimized packing configuration of at least one of a cooling pack and insulating material for the at least one medication order based at least partially on the predicted environmental conditions. (See, relevant rejection of Claim 1(c))
generate a visual representation of the optimized packing configuration on a display device. (See, relevant rejection of Claim 1(d))
collect environmental condition data during shipment of the at least one medication from the first location to the destination location. (See, relevant rejection of Claim 1(e))
determine whether the shipment of the at least one medication complies with predetermined transportation conditions by comparing the collected environmental condition data to the predetermined transportation conditions. (See, relevant rejection of Claim 1(f))
generate an alert in response to determining that the shipment of the at least one medication complies or does not comply with the predetermined transportation conditions. (See, relevant rejection of Claim 1(g))
automatically trigger a reshipment of the at least one medication in response to determining that the shipment of the at least one medication does not comply. (See, relevant rejection of Claim 1(h))
train the predictive algorithm based on the environmental condition data collected during shipment of the at least one medication. (See, relevant rejection of Claim 1(i))

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and Garver et al. (US 8,332, 240) and Smith et al. (US 2013/0289927) and Cova et al. (US 2011/0054979), and further in view of Niemiec et al. (US 6,839,304). 
		Regarding Claim 7, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova, teaches all the limitations as applied to Claim 1. 
	However, Winkle et al./Luciano, Jr. et al./Garver et al./Smith, do not explicitly teach further comprising transmitting the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. 
	But, Cova et al. in the analogous art of tracking asset information during shipping, teaches further comprising transmitting the alert. (Paragraph(s) 0015-0016)(Cova et al. teaches environmental events such as if an environmental variable is beyond an acceptable range (i.e., does not comply) then warning notifications indicating problems with the shipment of the asset can be provided, which the warning can be provided to the buyer. seller, and/or other parties)
		It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al., a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product, which the system can generate an alert of Garver et al., and using a predictive algorithm to determine environmental conditions, which, will change as the predictive algorithm analysis different data points of Smith et al., by incorporating the teachings of determining environmental conditions during shipment of an asset, which the system will trigger a shipment for a replacement based on the environmental conditions being outside of a threshold and providing an warning that the environmental variable is beyond an acceptable range of Cova et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide users with real-time alerts that predicted future problems of a shipment will occur. (Cova et al.: Paragraph(s) 0004-0006)
	With respect to the above limitations: while Cova et al. teaches generating a warning based on the environmental conditions of the shipment. However, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova, do not explicitly teach providing the warning to a patient, caregiver, pharmacy, and/or physician.
	But,  Niemiec et al. in the analogous art of delivery of medications to patients, teaches further comprising transmitting the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. (Column 3, Lines 25-44)(Niemiec et al. teaches an alarm will be provided to either a patient (i.e., patient) or a medical professional responsible for the patient (i.e., physician and/or caregiver) informing them that the packaged medication should not be used if the package has been subjected to temperature conditions that are outside acceptable limits)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al., a product can include medication, which, a patient is able to place an order via a system and select certain packaging for the medication of Luciano, Jr. et al., determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product, which the system can generate an alert of Garver et al., using a predictive algorithm to determine environmental conditions, which, will change as the predictive algorithm analysis different data points of Smith et al., and determining environmental conditions during shipment of an asset, which the system will trigger a shipment for a replacement based on the environmental conditions being outside of a threshold and providing an warning that the environmental variable is beyond an acceptable range of Cova et al., by incorporating the teachings of determining if a threshold has been exceeded for a medication package and if it has then generating an alarm that will provided to a patient or a medical professional informing them of the temperature conditions of Niemiec et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the safety, compliance and cost of prescription drugs and over-the-counter drugs in the hospital by acquire information of the medication. (Niemiec et al.: Column 1, Lines 50-54)

	Regarding Claim 20, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al./Niemiec et al., teaches all the limitations as applied to Claim 19 and wherein the at least one computer is further programmed or configured to transmit the alert to at least one of the following: the patient, a caregiver, a pharmacy, a physician, or any combination thereof. (See, relevant rejection(s) of Claim(s) 7 and 19) 

Claim(s) 8, 13, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and Garver et al. (US 8,332, 240) and Smith et al. (US 2013/0289927) and Cova et al. (US 2011/0054979), and further in view of Aghassipour (US 2008/0291033).
Regarding Claim 8, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 1.
However, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., do not explicitly teach 
wherein the optimized packing configuration is determined based at least partially on an optimized packing algorithm. 
wherein the optimized packing algorithm is modified and/or influenced based on the collected environmental condition data.
	But, Aghassipour in the analogous art of monitoring environmental conditions for determining packaging of goods, teaches 
wherein the optimized packing configuration is determined based at least partially on an optimized packing algorithm. (Paragraph 0095)(Aghassipour teaches an optimization engine (i.e., optimized packing algorithm) is able to determine all of the possible packaging container options for a product)
wherein the optimized packing algorithm is modified and/or influenced based on the collected environmental condition data. (Paragraph(s) 0096-0098 and 0102)( Aghassipour teaches that based on the forecasted weather conditions the quantity of packaging thermal packs can be determined for the items packaging requirements. further, teaches that the optimization engine will then be able to present to the user shipping solutions, which, will contain the amount of refrigerant/heat and packaging type/material for the user package (i.e., optimized packing algorithm influenced based on the collected environmental condition data))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system, select certain packaging for the medication of Luciano, Jr. et al., determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product, which the system can generate an alert of Garver et al., using a predictive algorithm to determine environmental conditions, which, will change as the predictive algorithm analysis different data points of Smith et al., and determining environmental conditions during shipment of an asset, which the system will trigger a shipment for a replacement based on the environmental conditions being outside of a threshold and providing an warning that the environmental variable is beyond an acceptable range of Cova et al., by incorporating the teachings of determining an optimized packing for an item based on an optimization engine using environmental conditions to determine the packaging material and refrigerant/heat packs of Aghassipour, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent products from perishing by preventing the environmental conditions of the product from diverting from the environmental parameters.  (Aghassipour: Paragraph 0113 and Claim 15)
	Regarding Claim 13, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 1.
	However, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., do not explicitly teach 
generating correlated temperature data based on past shipment data and historical environmental data.  
the correlated temperature data comprising correlations between ambient outdoor temperature measurements associated with past shipments and historical environmental conditions in at least one shipping lane.
wherein the predicted environmental conditions are determined based at least partially on the correlated temperature data.  
	But, Aghassipour in the analogous art of monitoring environmental conditions for determining packaging of goods, teaches 
generating correlated temperature data based on past shipment data and historical environmental data. (Paragraph(s) 0047 and 0098)( Aghassipour teaches generating a temperature profile for each of the possible routes based on predetermined/historical temperature data stored in a weather database (i.e., historical environmental data) and a shipments’ seasonal and geographical route (i.e., past shipment data))   
the correlated temperature data comprising correlations between ambient outdoor temperature measurements associated with past shipments and historical environmental conditions in at least one shipping lane. (Paragraph(s) 0039, 0047, 0049, and 0098)( Aghassipour teaches the ambient temperature profile is based on historical temperatures of a weather database (i.e., historical environmental conditions) and the weather is based on saved temperature information from past shipments (i.e., past shipment data), which, the ambient temperature profile can be generated during a current packaging route (i.e., at least one shipping lane)) 
wherein the predicted environmental conditions are determined based at least partially on the correlated temperature data. (Paragraph 0078)( Aghassipour teaches that the environmental conditions can be linked to the shipments that have traveled on them (i.e., determined based at least partially on the correlated temperature data))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system, select certain packaging for the medication of Luciano, Jr. et al., determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product, which the system can generate an alert of Garver et al., using a predictive algorithm to determine environmental conditions, which, will change as the predictive algorithm analysis different data points of Smith et al., and determining environmental conditions during shipment of an asset, which the system will trigger a shipment for a replacement based on the environmental conditions being outside of a threshold and providing an warning that the environmental variable is beyond an acceptable range of Cova et al., by incorporating the teachings of determining a temperature profiled based on historical weather temperatures along past shipment locations, which, environmental conditions can be based on those locations of Aghassipour, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent products from perishing by preventing the environmental conditions of the product from diverting from the environmental parameters.  (Aghassipour: Paragraph 0113 and Claim 15)

	Regarding Claim 21, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al./Aghassipour, teaches all the limitations as applied to Claim 14 and 
wherein the optimized packing configuration is determined based at least partially on an optimized packing algorithm. (See, relevant rejection(s) of Claim(s) 8(a) and 14)
wherein the optimized packing algorithm is modified and/or influenced based on the collected environmental condition data. (See, relevant rejection(s) of Claim(s) 8(b) and 14)

	Regarding Claim 26, Winkle et al./Luciano, Jr. et al./ Garver et al./Smith/Cova et al./Aghassipour, teaches all the limitations as applied to Claim 14 and wherein the at least one computer is further programmed or configured to
generating correlated temperature data based on past shipment data and historical environmental data.  (See, relevant rejection(s) of Claim(s) 13(a) and 14)
the correlated temperature data comprising correlations between ambient outdoor temperature measurements associated with past shipments and historical environmental conditions in at least one shipping lane. (See, relevant rejection(s) of Claim(s) 13(b) and 14)
wherein the predicted environmental conditions are determined based at least partially on the correlated temperature data.  (See, relevant rejection(s) of Claim(s) 13(c) and 14)

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and Garver et al. (US 8,332, 240) and Smith et al. (US 2013/0289927) and Cova et al. (US 2011/0054979), and  further in view of Summers et al. (US 2013/0282401).
Regarding Claim 9, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., teaches all the limitations as applied to Claim 1.
However, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al., do not explicitly teach 
generating, with at least one processor, a unique identifier for the medication order.
storing or embedding the unique identifier in at least one data source that is affixed to a package including the medication order.
linking, in at least one database, the unique identifier to at least a portion of the medication order. 
	But, Summers et al. in the analogous art of tracking and dispensing prescription medication, teaches 
generating, with at least one processor, a unique identifier for the medication order. (Paragraph(s) 0028-0029 and 0041)(Summers et al. teaches generating prescription labels at the pharmacy for medication containers in response to receiving prescription orders. Summers, et al., further, teaches the labels will have a machine readable code that includes a prescription number (i.e., unique identifier). This prescription number will be assigned to each order, which, includes its own 12-digit number)
storing or embedding the unique identifier in at least one data source that is affixed to a package including the medication order. (Paragraph 0030 and 0041)(Summers et al. teaches that the prescription data can include a prescription number (i.e., unique identifier) that can be stored or encoded in the form of machine readable code and/or a barcode (i.e., data source), which, the machine readable code and/or barcode is placed on a medication label. Summers et al., further, teaches that the prescription label with the machine readable code will be applied to the prescription medication container (i.e., affixed to a package including the medication order))
linking, in at least one database, the unique identifier to at least a portion of the medication order.  (Paragraph 0041)(Summers et al. teaches that the prescription data can be uploaded and/or updated to a database, which, is associated with each patient prescription shipments (i.e., linking the unique identifier to a portion of the medication order))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system, select certain packaging for the medication of Luciano, Jr. et al., determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product, which the system can generate an alert of Garver et al., using a predictive algorithm to determine environmental conditions, which, will change as the predictive algorithm analysis different data points of Smith et al., and determining environmental conditions during shipment of an asset, which the system will trigger a shipment for a replacement based on the environmental conditions being outside of a threshold and providing an warning that the environmental variable is beyond an acceptable range of Cova et al., by incorporating the teachings of generating prescription numbers that are stored in a barcode on a shipment label of the medication, which, is then updated/uploaded to a database that is associated with a patient prescription shipment of Summers et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent prescription medication from being lost or stolen by ensuring pharmacies ship all prescription medications to the correct healthcare facilities. (Summers et al.: Paragraph 0003)

	Regarding Claim 22, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al./Summers et al., teaches all the limitations as applied to Claim 14 and wherein the at least one computer is further programmed or configured to:
generate a unique identifier for the medication order. (See, relevant rejection of Claim 9(a) and 14)
store or embed the unique identifier in at least one data source that is affixed to a package including the medication order. (See, relevant rejection of Claim 9(b) and 14)
link, in at least one database, the unique identifier to at least a portion of the medication order. (See, relevant rejection of Claim 9(c) and 14)

Claim(s) 10 and  23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle et al. (US 2020/0057989) in view of Luciano, Jr. et al. (US 8,789,700) and Garver et al. (US 8,332, 240) and Smith et al. (US 2013/0289927) and Cova et al. (US 2011/0054979) and Summers et al. (US 2013/0282401), and further in view of Kodger, Jr. (US 2006/0229895).
	Regarding Claim 10, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al./Summers et al., teaches all the limitations as applied to Claim 9 .
	However, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al./Summers et al., do not explicitly teach 
tracking the package during shipment from the first location to the destination location by periodically scanning or reading the at least one data source to retrieve the unique identifier. 
transmitting, to at least one remote server, shipment data and the unique identifier. 
	But, Kodger, Jr. in the analogous art of tracking packages, teaches 
tracking the package during shipment from the first location to the destination location by periodically scanning or reading the at least one data source to retrieve the unique identifier. (Paragraph 0075)(Kodger, Jr. teaches tracking items shipped via a carrier. The carrier is able to receive one or more items (i.e., packages) from a shipper that are to be shipped to a destination. The items being shipped are label that includes shipping information and tracking number. Kodger, Jr., further, teaches that as the one or more items are received at the various intermediate locations between the origin and destination they will be scanned at certain time intervals for the packages tracking number  (i.e., periodically scanning the at least one data source to retrieve the unique identifier). Examiner, respectfully, notes that the shipping label is the form of machine-readable code or a barcode or an RFID transponder that contains the encoded package tracking number)
transmitting, to at least one remote server, shipment data and the unique identifier. (Paragraph 0068 and 0075)(Kodger, Jr. teaches that the package is tracked by reading or scanning the package tracking number, which, the package tracking number along with the location, date, and time of each scan or read is stored in a tracking database with the last scan information)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving a product order by a customer, which, will be used to determine packaging configurations for those products based on expected environmental temperature of Winkle et al. and a product can include medication, which, a patient is able to place an order via a system, select certain packaging for the medication of Luciano, Jr. et al., determining if a vaccine has exceeded a threshold value by comparing environmental temperature to a predetermined acceptable threshold ranges for the product, which the system can generate an alert of Garver et al., using a predictive algorithm to determine environmental conditions, which, will change as the predictive algorithm analysis different data points of Smith et al., determining environmental conditions during shipment of an asset, which the system will periodically communicate with the tag to send environmental event notifications that will then trigger a shipment for a replacement based on the environmental conditions being outside of a threshold and providing an warning that the environmental variable is beyond an acceptable range of Cova et al., and generating prescription numbers that are stored in a barcode on a shipment label of the medication, which, is then updated/uploaded to a database that is associated with a patient prescription shipment of Summers et al., by incorporating the teachings of scanning packages at interval time frames in order to track the packages location of Kodger, Jr., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve visibility of packages by accurately scanning the packages barcode so that the packages can be accurately tracked. (Kodger, Jr.: Paragraph 0008)
	
	Regarding Claim 23, Winkle et al./Luciano, Jr. et al./Garver et al./Smith/Cova et al./Summers et al./Kodger, Jr., teaches all the limitations as applied to Claim 22 and wherein the at least one computer is further programmed or configured to
track the package during shipment from the first location to the destination location by periodically scanning or reading the at least one data source to retrieve the unique identifier. (See, relevant rejection(s) of Claim(s) 10(a) and 22) 
transmitting, to at least one remote server, shipment data and the unique identifier.  (See, relevant rejection(s) of Claim(s) 10(b) and 22)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Boitet et al. (US 2009/0281929). Boitet et al. teaches a consignor can ship medical supplies, such as medication that has to be kept refrigerated. The supplies are packaged in a thermally insulated container surrounded by ice packs to keep the temperature low and a temperature sensor. Boitet et al., further, teaches that the package can be shipped from Atlanta to Pittsburgh in the middle of the summer during a heat wave. The system can notify a doctor of a hospital needing the supplies if the supplies encounter any problems during the shipment. Boitet et al., also, teaches when the package reaches Pittsburgh and the contents of the package encounter a temperature problem then the package can either be placed in a cooler with additional ice and/or repackaged in an entirely new container with ice. 
Ladden et al. (US 2016/0171439). Ladden e al. teaches a package can be shipped by a carrier. The system will determine if the items within the package have been damaged and an damage alert can be provided to the customer, the retailer, the carrier, the manufacturer, the customer service desk, and/or the carrier supervisor. The system can take different remedial actions such as redirecting the item to be shipped at a lower price and the manufacturer can immediately remanufacture the item. The system can also have any undamaged portion of the delivery continue in-transit and then automatically execute to redeliver undamaged replacement parts.
Quine (US 2008/0111674). Quine teaches a condition of a parcel can be determined by one or more sensors. Quine, also, teaches that a temperature sensor can be used to determine that a frozen parcel has thawed out. Or by an acceleration sensor to detect if the parcel is subjected to a shock that damages the electronic device. Or by an tampering sensor that may detect if the parcel has been subjected to unauthorized opening. Quine, further, teaches the output from the sensor(s) can cause an indication that an adverse change in condition has occurred with the parcel, which the system will then take remedial action such a notifying the sender of the damage. The remedial action can also trigger shipment of a replacement item. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628